 
Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT




THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of April
28, 2011 by and among NATIONAL FINANCIAL PARTNERS CORP. (the “Borrower”); the
financial institutions signing below and BANK OF AMERICA, N.A., as
administrative agent for the Lenders party to the Credit Agreement referred to
below (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”).


RECITALS


A.           The Borrower, the financial institutions party thereto and the
Administrative Agent are parties to the Credit Agreement dated as of July 8,
2010 (as the same may hereafter be amended, restated or otherwise modified from
time to time, the “Credit Agreement”).


B.           The Borrower has requested certain amendments to the Credit
Agreement as set forth herein.


C.           The Required Lenders are willing to consent to amend the Credit
Agreement on the terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereto agree as follows:


I.           DEFINITIONS.  Capitalized terms used herein which are defined in
the Credit Agreement have the same meanings herein as assigned to them in the
Credit Agreement, except to the extent such meanings are amended hereby.


II.           AMENDMENTS TO CREDIT AGREEMENT.  Subject to the satisfaction of
each of the conditions set forth herein, the Borrower and the Required Lenders
agree that the Credit Agreement is hereby amended as follows:


A.           Definitions.


1.           The definitions of “Consolidated Fixed Charges” and “Fee Letter”
contained Section 1.1 of the Credit Agreement are hereby restated in their
entirety to read as follows:


“‘Consolidated Fixed Charges’:  for any period, the sum (without duplication) of
(a) Consolidated Net Interest Expense for such period, to the extent paid in
cash, (b) scheduled payments, if any, due and payable during such period on
account of principal of Indebtedness (other than (i) earnout and contingent
consideration payments made in cash in connection with any Permitted Acquisition
or an acquisition closed prior to the Closing Date or an acquisition pursuant to
Section 7.7(o), and (ii) payments made in cash in connection with, or as part
of, the Permitted Convertible Note Hedge and the termination or settlement of
any Permitted Warrant), (c) earnout and other contingent consideration payments
made in cash in connection with any Permitted Acquisition or an acquisition
closed prior to the Closing Date or an acquisition pursuant to Section 7.7(o),
and (d) Restricted Payments made in cash in such period by the Borrower or any
of its Subsidiaries calculated on a consolidated basis (other than Restricted
Payments in the form of Capital Stock purchases or repurchases under
Section 7.6(j) which shall be excluded from the calculation of ‘Consolidated
Fixed Charges’).”


“‘Fee Letter’:  the letter agreement dated May 4, 2010 among the Borrower, the
Administrative Agent and BAS and any other fee letter hereafter executed and
delivered by the Borrower and either or both of such other parties (or any
successor thereto, including Merrill Lynch, Pierce, Fenner & Smith Incorporated)
relating hereto.”


2.           The definition of “GAAP” set forth in Section 1.1 of the Credit
Agreement is amended by adding the phrase "and Section 7.2" after the phrase
"Section 7.1" therein.


B.           Fixed Charge Coverage Ratio.  Section 7.1(c) of the Credit
Agreement is hereby restated in its entirety to read as follows:


“(c)           Consolidated Fixed Charge Coverage Ratio.  On the last day of
each fiscal quarter of the Borrower (commencing with the fiscal quarter ended
September 30, 2010), permit the Consolidated Fixed Charge Coverage Ratio for the
period of four consecutive fiscal quarters of the Borrower ending on such date
to be less than 1.5:1.0.”


C.           Restricted Payments.  Section 7.6 of the Credit Agreement is hereby
amended as follows:


1.           By restating in its entirety the introductory paragraph of Section
7.6 of the Credit Agreement as follows:


“7.6           Restricted Payments; Payments of Certain Indebtedness.  Declare
or pay any dividend (other than dividends payable solely in common stock of the
Person making such dividend) on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Capital Stock of any Group
Member (other than the cash settlement of vested equity incentive awards granted
by the Borrower to current or former officers, directors, employees or Managers
of Group Members), whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”) or make any payments on Indebtedness (other than interest or fees)
permitted under Section 7.2(a)(xi) or 7.2(b) prior to maturity thereof, except
that:”


2.           By restating in its entirety Section 7.6(a) as follows:


“(a)           the Borrower will be permitted to (i) purchase, redeem or defease
an aggregate principal amount of 2007 Convertible Notes tendered pursuant to the
2007 Tender Offer Documents not in excess of an amount equal to the gross
proceeds of the 2010 Convertible Notes and the Term Loan, so long as both before
and after giving effect to any such repurchase or payment, no Default or Event
of Default shall have occurred and be continuing, and (ii) make Restricted
Payments (other than repurchases of its Capital Stock) and repurchases of and
payments on Indebtedness permitted under Section 7.2(a)(xi) or 7.2(b), so long
as (A) both before and after giving effect to any such Restricted Payment,
repurchase or payment, no Default or Event of Default shall have occurred and be
continuing on a pro forma basis (as if such Restricted Payment, repurchase or
payment had been made on the last day of the most recent fiscal quarter of the
Borrower for which the Administrative Agent shall have received from the
Borrower all financial statements required to be delivered pursuant to Section
6.1 and not otherwise past due), and (B) after giving effect to any such
Restricted Payment, repurchase or payment, Minimum Liquidity shall be not less
than $50,000,000; ”


3.           By deleting the “and” at the end of Section 7.6(h), by deleting the
period and adding “, and” to the end of Section 7.6(i), and by adding a new
subsection (j) to Section 7.6 at the end thereof to read:


“(j)           the Borrower may make purchases or repurchases of its Capital
Stock so long as (A) both before and after giving effect to any such purchase or
repurchase, no Default or Event of Default shall have occurred and be
continuing, (B) both before and after giving effect to any such purchase or
repurchase, on a pro forma basis, the Consolidated Leverage Ratio for the most
recently completed period of four consecutive fiscal quarters for which
financial statements have been furnished pursuant to Section 6.1 shall not
exceed 2.25:1.0, (as if such repurchase had been made on the last day of the
most recent fiscal quarter of the Borrower for which the Administrative Agent
shall have received from the Borrower all financial statements required to be
delivered pursuant to Section 6.1 and not otherwise past due), (C) after giving
effect to any such purchase or repurchase, Minimum Liquidity shall be not less
than $50,000,000, and (D) after giving effect to all such purchases or
repurchases made under this Section 7.6(j), the aggregate amount of all such
repurchases made in any period of four consecutive fiscal quarters shall not
exceed $50,000,000;”


D.           Liens.  The reference in Section 7.3(g) to "Sections 7.2(a)(vii) or
7.2(c)(ii)" is hereby revised to refer instead to "Sections 7.2(a)(viii) or
7.2(c)(ii)".


E.           No Further Amendments. Except as specifically amended hereby, the
text of the Credit Agreement and of all other Loan Documents shall remain
unchanged and in full force and effect.


III.           REFERENCES IN LOAN DOCUMENTS; CONFIRMATION OF SECURITY. All
references to the “Credit Agreement” in all Loan Documents shall, from and after
the date hereof, refer to the Credit Agreement, as amended by this Amendment,
and all Obligations shall be secured by and be entitled to the benefits of the
Security Documents.  All Security Documents heretofore executed by any Loan
Party shall remain in full force and effect and, by each Loan Party’s signature
hereto, such Security Documents are hereby ratified and affirmed.


IV.           REPRESENTATIONS, WARRANTIES AND COVENANTS.  The Borrower hereby
represents and warrants to, and covenants and agrees with, the Administrative
Agent and the Lenders that:


A.           The execution and delivery of this Amendment and the Loan Documents
to which any Loan Party is a party have been duly authorized by all requisite
action on the part of such Loan Party.


B.           The representations and warranties of the Loan Parties contained in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date of this Amendment as though made at and
as of such date, except to the extent (a) such representations and warranties
are made with reference to an earlier date, in which case each such
representation and warranty shall be true and correct in all material respects
as of such date only and (b)  inaccuracies resulting from transactions prior to
the date hereof which were expressly permitted under the Loan Documents, as
applicable.


C.           Both before and after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing.


D.           As of the Amendment Closing Date (as defined below), no Loan Party
has any grounds, and hereby agrees not to challenge (or to allege or to pursue
any matter, cause or claim arising under or with respect to), in any case based
upon acts or omissions of the Administrative Agent or any Lender, the
effectiveness, genuineness, validity, collectibility or enforceability of the
Credit Agreement or any of the other Loan Documents, the Obligations, the Liens
securing any of the Obligations, or any of the terms or conditions of any Loan
Document.


E.           Each of the Loan Documents constitutes the legal, valid and binding
obligation of each Loan Party signatory thereto, enforceable against it in
accordance with its respective terms, except as the enforcement may be subject
to bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the rights and remedies of creditors generally or the application of principles
of equity, whether in any action at law or proceeding in equity, and subject to
the availability of the remedy of specific performance or of any other equitable
remedy or relief to enforce any right thereunder.


V.           CONDITIONS TO THIS AMENDMENT.  The effectiveness of this Amendment
is conditioned on satisfaction of the following conditions (the date on which
all such conditions are satisfied, the “Amendment Closing Date”):


A. Amendment.  The Loan Parties shall have executed and delivered to the
Administrative Agent this Amendment and the Consent and Acknowledgement attached
hereto, and the Required Lenders shall have executed and delivered to the
Administrative Agent this Amendment.


B.           Other Matters.  All legal matters incident to the transactions
hereby contemplated shall be reasonably satisfactory to the Administrative
Agent’s counsel.


C.           Fees.  The Borrower shall have paid all fees agreed to be paid by
the Borrower pursuant to the Fee Letter dated April 28, 2011 among the Borrower
and the Administrative Agent or Section VI below.


VI.           MISCELLANEOUS.


A.           To induce the Required Lenders to execute and deliver this
Amendment, the Borrower agrees to pay, on the date on which the conditions
precedent set forth in Article V of this Amendment are satisfied, to the
Administrative Agent for the ratable benefit of the Lenders who sign this
Amendment on or prior to such date, an amendment fee equal to 0.05% of the
Commitment of each such consenting Lender.  As provided in the Credit Agreement,
the Borrower agrees to reimburse the Administrative Agent upon demand for all
reasonable fees and disbursements of counsel to the Administrative Agent
incurred in connection with the preparation of this Amendment and the other
documents executed in connection herewith.


B.           THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.


C.This Amendment may be executed by the parties hereto in several counterparts
hereof and by the different parties hereto on separate counterparts hereof, all
of which counterparts shall together constitute one and the same
agreement.  Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as an in-hand delivery of an original
executed counterpart hereof.
[The next pages are the signature pages.]

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as a sealed instrument by their duly authorized representatives, all as
of the day and year first above written.


NATIONAL FINANCIAL PARTNERS CORP.
 
By: /s/ Donna J.
Blank                                                                           
Donna J. Blank
Executive Vice President and Chief Financial Officer
 


BANK OF AMERICA, N.A., as Administrative Agent
 
By: /s/ Fani
Davidson                                                                           
Name: Fani Davidson
Title: Assistant Vice President

BANK OF AMERICA, N.A., as a Lender
 
By: /s/ Richard M.
Williams                                                                           
Name: Richard M. Williams
Title:   Senior Vice President




BANK OF AMERICA, N.A., as Issuing Lender
 
By: /s/ Richard M.
Williams                                                                           
Name: Richard M. Williams
Title:   Senior Vice President




BANK OF AMERICA, N.A., as Swingline Lender
 
By: /s/ Richard M.
Williams                                                                           
Name: Richard M. Williams
Title:   Senior Vice President


 


 
(signatures continued)
 

 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK NATIONAL ASSOCIATION a/k/a Wells Fargo Bank, N.A., as
Syndication Agent
 
By: /s/ Tyrone S.
Williams                                                                         
Name: Tyrone S. Williams
Title:   SVP


 
WELLS FARGO BANK NATIONAL ASSOCIATION a/k/a Wells Fargo Bank, N.A., as a Lender
 
By: /s/ Tyrone S.
Williams                                                                         
Name: Tyrone S. Williams
Title:   SVP


 
WELLS FARGO PRINCIPAL LENDING LLC, as a Lender
 
By: /s/ Dennis R.
Ascher                                                                         
Name:  Dennis R. Ascher
Title:  Managing Director


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
(signatures continued)
 

 
 

--------------------------------------------------------------------------------

 



 
ING CAPITAL LLC, as Co-Documentation Agent
 
By: /s/ Kunduck
Moon                                                                         
Name:  Kunduck Moon
Title:    Managing Director


 
ING CAPITAL LLC, as a Lender
 
By: /s/ Kunduck
Moon                                                                         
Name:  Kunduck Moon
Title:    Managing Director






























































(signatures continued)

 
 

--------------------------------------------------------------------------------

 



RBS CITIZENS, NATIONAL ASSOCIATION, as Co-Documentation Agent
 
By: /s/ Barrett D.
Bencivenga                                                                         
Name:  Barrett D. Bencivenga
Title:    SVP


 


 
RBS CITIZENS, NATIONAL ASSOCIATION, as a Lender
 
By: /s/ Barrett D.
Bencivenga                                                                         
Name:  Barrett D. Bencivenga
Title:    SVP


 


 






















































(signatures continued)

 
 

--------------------------------------------------------------------------------

 



US BANK NATIONAL ASSOCIATION, as Co-Documentation Agent
 
By: /s/ Patrick
McGraw                                                                         
Name:  Patrick McGraw
Title:    Vice President


 
US BANK NATIONAL ASSOCIATION, as a Lender
 
By: /s/ Patrick
McGraw                                                                         
Name:  Patrick McGraw
Title:    Vice President


 


 


 






















































(signatures continued)

 
 

--------------------------------------------------------------------------------

 



CAPITAL ONE NATIONAL ASSOCIATION, as a Lender
 
 
By: /s/ Anthony J.
Timpanaro                                                                         
Name:  Anthony J. Timpanaro
Title:    Vice President


 


 



































